DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the application filed on November 22, 2021.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of Song  (US Patent No. 11,210,667). Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with a customer identity verification system.  Claim 1 of Song (US Patent No. 11,210,667) teaches the limitations in instant claims 1 and 12 of issuing, from an account computer system, a financial instrument associated with an account for the customer without verifying the identity data of the customer; receiving, at the account computer system from a merchant computer system associated with a merchant, a request to approve a financial transaction between the merchant and the customer using the financial instrument; receiving, at the account computer system from the merchant computer system, a portion of identity data in response to a request for the customer to provide the portion of identity data from a customer identification document during the financial transaction; comparing, at the account computer system, the identity profile to unverified identity data of the customer when a number of transactions with the financial instrument is greater than a first transaction threshold; determining, by the account computer system, whether to maintain or terminate the account based on the comparing; and maintaining the account, by the account computer system, when the identity profile matches the unverified identity data, and terminating the account, by the account computer system, when the customer identity profile does not match the unverified identity data.  Claim 1 of Song (US Patent No. 11,210,667) does not teach the limitation in instant claim 1 of updating, at the account computer system, an identity profile of the customer by combining the portion of identity data with different portions of previously received identity data that were previously received from different merchants during transactions between the customer and the different merchants.  However, it would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to modify instant claim 1 because “…there is an urgent need for a new customer identification solution to open accounts globally for new customers who submit applications at any place in the world” (Song (US Patent No. 11,210,667):  col 3, lines 30-35).
 

   
Examiner’s Note 
The 101 rejection is not applicable because the claims are a practical application for the same reasons as noted in the parent’s notice of allowance.  


Examiner’s Note – Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter.  The prior art reference(s) of Fierer (US 2006/0010487) and Love (US 2009/0313069) do not disclose, teach, or suggest the claimed invention.  Fierer teaches a method and system for verifying the identification of individuals using biometric data and an identification verification instrument.  Love teaches systems and methods for verifying the identity of customers before completing the transaction.  However, the prior art of record fails to anticipate or render obvious the claimed invention.  Specifically, the prior art of record fails to anticipate or render obvious the limitations of: 
a memory; 
and at least one processor coupled to the memory, the at least one processor configured: 
to issue a financial instrument associated with an account for the customer without verifying the identity data of the customer; 
to receive, from a merchant computer system associated with a merchant, a request to approve a financial transaction between the merchant and the customer using the financial instrument; 
to receive, from the merchant computer system, a portion of identity data in response to a request for the customer to provide the portion of identity data from a customer identification document during the financial transaction; 
to update an identity profile of the customer by combining the portion of identity data with different portions of previously received identity data that were previously received from different merchants during transactions between the customer and the different merchants; 
to compare the identity profile to unverified identity data of the customer when a number of transactions with the financial instrument is greater than a first transaction threshold; 
to determine whether to maintain or terminate the account based on the comparing; 
to maintain the account when the identity profile matches the unverified identity data; and 2777406254v.1Docket No. 72209-000124
to terminate the account when the customer identity profile does not match the unverified identity data,
as described by claim 1.  Similar limitations are found in claim 12.  Dependent claims 2-11 and 13-20 are also allowable over the prior art based on their dependency on claims 1 and 12, respectively.       

For these reasons, claims 1-20 are deemed to be allowable over the prior art of record.  However, a ODP rejection is still outstanding.  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Fierer (US 20060010487) discloses a system and method of verifying personal identities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
September 28, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698